DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“one or more energy patterning units configured to provide one or more two-dimensional patterned incident beams to process a powdered material” in claims 1 and 14 with corresponding structure disclosed in at least ¶¶ 0060-0061, 0074, and Fig. 3A-B of applicant’s published application.
“a rejected energy handling unit configured to reuse beam energy rejected by the one or more energy patterning units by performing” in claims 1-2 and 14-15 with corresponding structure disclosed in at least ¶¶ 0062, 0077, Fig. 3C of applicant’s published application.
“a dispensing assembly to dispense a layer of the powdered material on a top surface of the powder bed inside the build chamber” in claim 8 with corresponding structure disclosed in at least ¶¶ 0072, Fig. 3A of applicant’s published application.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benda (US 5393482) in view of Kito (US 6862108) and/or Jain (US 20020130279).
Regarding claims 1-2 and 14-15, Benda discloses an apparatus (laser sintering device: abstract, Fig. 1), comprising:
a print head comprising an energy source (10), the print head comprising one or more energy patterning units (a shutter 26 and/or beam expander 46.) configured to provide one or more two-dimensional patterned incident beams to process a powdered material (C4, L4-42, Figs. 1-2; wherein these components can be contained in a single laser package: C11, L38-45);
a build chamber (80) configured to at least partially surround a build platform (88) capable of holding a powder bed (68) formed by the powdered material (C4, L54-65, Figs. 1-2); and
an optical-mechanical assembly comprising optical components (scanning mirrors 60, 62) arranged to receive and direct the one or more incident beams into the build chamber (C4, L43-53, Figs. 1-2). 
	Benda further discloses to use energy not used for the sintering beam for heating (C2, L2, L13-34, Fig.1-2). Thus, Benda suggests/motivates to improve energy efficiency. However, Benda fails to disclose a rejected energy handling unit configured to reuse beam energy rejected by the one or more energy patterning units.
In an analogous, inventions directed to improving efficiency of optical/energy printers/systems, Kito teaches to include a rejected energy handling unit (light collecting device) configured to reuse rejected energy rejected by the one or more energy patterning mirrors, wherein the rejected energy handling unit reuses the beam energy rejected by the one or more energy mirrors units by directing the rejected beam energy to an article processing unit for further patterning (Fig. 7, claim 5) for the benefits of improving light efficiency (C2, L16-22).
In an analogous, inventions directed to improving efficiency of energy systems, Jain teaches to include a rejected energy handling unit (29) configured to reuse rejected energy rejected by energy patterning unit (212), wherein the rejected energy handling unit reuses the beam energy rejected by the one or more energy mirrors units by directing the rejected beam energy to an article processing unit for further patterning for the benefits of improving light efficiency (P0055, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kito and/or Jain with those of the previous combination by including a rejected energy handling unit configured for reusing the rejected energy by directing the rejected energy beam to a/the particle processing unit for further patterning/heating for the benefits of improving energy efficiency as suggested by Kito and Jain. 
Regarding claims 3 and 17, Benda further discloses wherein the build platform (88) is height adjustable (C4, L54-65, Figs. 1-2).
Regarding claim 8, Benda further discloses wherein the build chamber further comprises a dispensing assembly (90) to dispense a layer of the powdered material on a top surface of the powder bed inside the build chamber (C4, L54-65, Figs. 1-2).
Regarding claim 10, Benda further discloses a processor (30) configured to control the print head, the optical-mechanical assembly, and the build chamber to perform additive manufacturing (30 is capable of controlling all the components of the device: Fig. 1 and accompanying text).
Regarding claims 11-12, Benda further discloses/suggests wherein, in controlling the print head, the processor is configured to control an intensity, a direction, and a duration of the one or more incident beams generated by the energy source during a print process, and wherein in controlling the optical-mechanical assembly, the processor is configured to control a beam size and a coordinate of at least one of the one or more incident beams on a top surface of the powder bed inside the build chamber during a print process (30 is capable of controlling all elements of  the print head and scanning mirrors 60 and 62, and therefore, 30 is capable of controlling all the parameters of the incident beam(s) including power, intensity, direction, duration: Fig. 1, Figs. 7-12 and accompanying text). Additionally, since the claimed optical characteristics of the beam(s) are known controllable/optimizable process parameters that impact sintering results, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the apparatus of the combination by driving/controlling the print head and the optical-mechanical assemblies to control the optical characteristics (e.g. intensity, direction, duration, size/focus, and/or a coordinate/position) of the beam(s) for the benefit(s) of adjusting/optimizing sintering result(s) (e.g. size, shape, depth, and location of sintered powder).

Claim(s) 4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benda (US 5393482) in view of Kito (US 6862108) and/or Jain (US 20020130279) as applied to claims 1 and 14 above, and further in view of Stonesmith (US 20070077323) and/or Mironets (US 20130193620).
Regarding claims 4 and 20, the combination fails to disclose wherein at least one build chamber is configured to accommodate a side removal of the build platform.
In the same field of endeavor, additive manufacturing apparatuses, Stonesmith teaches to provide a lateral door (16, 17) to each chamber (12, 13) for the benefit(s) of facilitating/automating removal of the build platform (P0050 & F1). 
In the same field of endeavor, additive manufacturing apparatuses, Mironets teaches to provide a lateral door (20 and/or 38) to build chamber (12) for benefit(s) of facilitating the feeding/removal of build platform (22) and/or removal of printed 3D object (P0029, P0034, P0039 & F1-4). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the apparatus of the combination in view of Stonesmith and/or Mironets by providing at least one movable side door/wall to at least one of the build chambers for the benefit(s) of enabling side removal of the build platform and/or printed object from the build chamber(s) and/or facilitating maintenance of the build chamber and/or the build platform.
Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benda (US 5393482) in view of Kito (US 6862108) and/or Jain (US 20020130279) as applied to claim 1 above, and further in view of Keremes (US 2013/0101746) and/or Krueger (US 2018/0079033).
Regarding claim 5, the combination fails to disclose wherein at least one of the plurality of build chambers further comprises a thermal regulation system comprising a heating/cooling device embedded in the platforms and at least one wall of the build chambers. 
In the same field of endeavor, additive manufacturing apparatuses, Keremes teaches to embed a plurality of heating sources (46) within the walls of a build chamber (12) for the purpose(s) of maintaining the entire build chamber at a desired temperature (P0038, F1) and to embed a heating means/sources (50) within the build platform (34) for the benefit of maintaining the build platform and/or the 3D object at a desired temperature (P0040 & F1).
In the same field of endeavor, additive manufacturing apparatuses, Krueger teaches to embed heating devices (23) within the walls (24) forming a build chamber (22) and in the build platform (20) for the benefit(s) of enabling preheating (P0035-P0036 & F1).
Since Benda teaches to enable/improve temperature control in the build chamber, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the apparatus of the combination in view of Keremes and/or Krueger by embedding a plurality of heating/cooling devices/sources within the build platforms and at least one walls of the build chambers for the benefit(s) of enabling/enhancing temperature control of the build chamber, the build platform, and/or the printed 3D object at a desired temperature.
Regarding claim 7, Krueger further teaches to include insulating material/structure (26) built into the one or more walls (24) of the build chamber for the benefit(s) of preventing heat loses and/or enhancing temperature control (P0024, P0028-0029, P0042, and F1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the apparatus of the combination in view of Krueger by adding an insulating or low thermal-conductivity material built into the one or more walls of the build chamber for the benefit(s) of preventing heat transfer/losses to the external environment and/or enhancing temperature control within the build chamber.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benda (US 5393482) in view of Kito (US 6862108), Jain (US 20020130279), Keremes (US 2013/0101746) and Krueger (US 2018/0079033) as applied to claim 5 above, and further in view of Low (US 2003/0222066) and/or Diekmann (US 2011/0252618).
Regarding claim 6, the combination fails to disclose embedded temperature sensors.
In the same field of endeavor, additive manufacturing apparatuses, Low teaches to embed temperature sensors (12 and 12’) within a build platform (22) (P0012-0013, P0015, and F1) for the benefit(s) of determining the temperature of the build platform accurately (P0005) and/or improving temperature control (P0014 & P0016).
In the same field of endeavor, additive manufacturing apparatuses, Diekmann teaches to embed heating elements, cooling elements as well as temperature sensors in at least one wall of a build chamber for the benefit(s) of enhancing temperature control (P0023-0025 & F4). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the apparatus of the combination in view of Low and/or Diekmann by incorporating/embedding a plurality of temperature sensors in build platforms and the wall(s) of the build chambers for the benefit(s) of determining the actual temperature of platform and the wall(s) accurately and/or enhancing the temperature regulation/control. 
Claim(s) 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benda (US 5393482) in view of Kito (US 6862108), Jain (US 20020130279) as applied to claims 1 and 14 above, and further in view of Higashi (US 20100233012) and Haynes (US 20160193695).
Regarding claims 9, 16 and 18-19, Benda’s build platform (88) is capable of being set to a desired height via motor (80) and are expected to be set at a fixed height at least when the optical-mechanical assemblies are moved/operated … to focus and direct the incident beams onto a top surface of the powder bed inside the build chamber (C4, L54-65, Figs. 1-2; build platforms are not vertically moved during sintering of individual powder layers).
The combination does not teach that that the optical-mechanical assembly is movable in a vertical direction. 
In the same field of endeavor, additive manufacturing apparatuses, Higashi teaches to use an optical-mechanical assembly (37) comprising optical movable components (mirrors and lens), wherein the optical-mechanical assembly (37) is vertically movable to focus and direct an incident beam onto a top surface of a  powder bed (12) inside a build chamber (not shown) for the benefit(s) of enhancing beam scanning, controlling the diameter of the incident beam at the build surface and/or reducing machining time (P0024, P0031-0033 & F9A-10C).
In the same field of endeavor, additive manufacturing apparatuses, Haynes teaches that the option of raising/lifting the laser source/optics (24) while maintaining  build platform (36) “fixed” within build chambers (30A-N) is equivalent/interchangeable to the option of lowering the build platform while maintaining the laser beam(s) at a fixed height (P0015 & F1-2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the apparatus of the combination in view of Higashi and Haynes by configuring/enabling movement of at least one optical-mechanical assembly in the vertical direction instead of moving the build platform in the vertical direction for the benefit(s) of avoiding the undesirable effects/inconveniences resulting from vertically moving the build platform while retaining the desired “focusing of the beam”, enhancing melting/scanning accuracy, controlling the diameter/focus of the incident beam at the top surface of the powder bed, and/or reducing machining time. Furthermore, since the skill artesian would have recognized/envisioned that the cost/complexity of vertically moving of the optical-mechanical assembly (i.e. smaller/lighter elements) is less than the cost/complexity of vertically moving the build platform (i.e. larger/heavier element + weight of powder bed) to maintain/control the irradiation height or beam size/diameter for individual powder layers, the proposed modification is deemed obvious and within one of ordinary skill in the art. See MPEP § 2143 I B.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benda (US 5393482) in view of Kito (US 20020130279) and Jain (US 20020130279) as applied to claim 10 above, and further in view of Keremes (US 20130101746), Krueger (US 20180079033), Diekmann (US 20110252618), and Higashi (US 20100233012).
Regarding claim 13, the combination fails to disclose wherein at least one of the plurality of build chambers further comprises a thermal regulation system comprising a heating/cooling device embedded in the platforms and at least one wall of the build chambers. 
In the same field of endeavor, additive manufacturing apparatuses, Keremes teaches to embed a plurality of heating sources (46) within the walls of a build chamber (12) for the purpose(s) of maintaining the entire build chamber at a desired temperature (P0038, F1) and to embed a heating means/sources (50) within the build platform (34) for the benefit of maintaining the build platform and/or the 3D object at a desired temperature (P0040 & F1).
In the same field of endeavor, additive manufacturing apparatuses, Krueger teaches to embed heating devices (23) within the walls (24) forming a build chamber (22) and in the build platform (20) for the benefit(s) of enabling preheating (P0035-P0036 & F1).
In the same field of endeavor, additive manufacturing apparatuses, Diekmann teaches to embed heating elements, cooling elements, as well as temperature sensors within at least one wall of a build chamber for the benefit(s) of enhancing temperature control (P0023-0025 & F4). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the apparatus of the combination in view of Keremes, Krueger and/or Diekmann by embedding a plurality of heating/cooling devices/sources in the build platforms and in at least one walls of the build chambers, using the plurality of embedded heating/cooling devices/sources a thermal regulation system and controlling the thermal regulation system for the benefit(s) of enabling/enhancing temperature control of the build chamber, the build platform, and/or the printed 3D object at a desired temperature.
The combination applied above does not explicitly/necessarily disclose the claimed distance control between the build surface and optical-mechanical assembly. 
 In the same field of endeavor, apparatuses for additive manufacturing, Higashi teaches to use an optical-mechanical assembly (37) comprising optical components (mirrors and lens), wherein the optical-mechanical assembly (37) is vertically controllable such that a distance (H) between the optical-mechanical assembly (37) and a top surface of the powder bed (12) is controllable for the benefit(s) of enhancing beam scanning, controlling the diameter of the incident beam at the build surface and/or reducing machining time (P0024, P0031-0033 & F9A-10C).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the apparatus of the combination in view of Higashi by enabling/configuring the apparatus to control a distance from a top surface of the respective powdered bed to a corresponding one of the optical-mechanical assemblies during a print process for the benefit(s) enhancing beam scanning, controlling the diameter of the incident beam at the build surface and/or reducing machining time.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10967566. Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope (i.e. the claims of the reference patent explicitly/implicitly disclose all the claimed limitations).
Claim(s) 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11292090. Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope (i.e. the claims of the reference patent explicitly/implicitly disclose all the claimed limitations).
Conclusion
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743